          Case 20-50226-rlj13 Doc 7 Filed 11/25/20                      Entered 11/25/20 16:54:38                   Page 1 of 2
Sam C. Gregory, PLLC
2742 82nd Street
Lubbock, TX 79423-1428



Bar Number: 00792547
Phone: (806) 687-4357
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                       LUBBOCK DIVISION
                                                             Revised 10/1/2016

IN RE: James Martin Voss                           xxx-xx-1983      §      CASE NO: 20-50226
       709 W. Main Street                                           §
       Post, TX 79356                                               §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                      11/25/2020
                                                                                                  DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                         $12,000.00

 Disbursements                                                                                  First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                          $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                       $1,199.50                           $1,200.00

 Filing Fee                                                                                       $0.00                               $0.00
 Noticing Fee                                                                                  $320.00                                $0.00

 Subtotal Expenses/Fees                                                                       $1,524.50                           $1,200.00
 Available for payment of statutory fees and charges. Adequate
 Protection, Attorney Fees and Current Post-Petition Mortgage                                $10,475.50                          $10,800.00
 Payments:

SECURED CREDITORS (INCLUDING PRE-PETITION MORTGAGE ARREARS):
                                                                                                             Adequate              Adequate
                                                                           Scheduled          Value of       Protection           Protection
 Name                                 Collateral                             Amount          Collateral     Percentage       Payment Amount
 Ally Financial                       2018 Chevrolet Express (approx. 98,497$30,258.22
                                                                              miles)        $21,550.00       3.56845%                $769.00
 Ally Financial                       2017 Chevrolet Express (approx. 69,136$22,296.20
                                                                              miles)        $22,425.00       3.54961%                $796.00
 Ally Financial                       2017 Chevrolet City Express (approx. 96,595
                                                                            $13,990.56
                                                                                  miles)    $14,350.00       3.47735%                $499.00
 Ally Financial                       2017 Chevrolet Express (approx. 46,000$23,682.61
                                                                              miles)        $23,900.00       3.53975%                $846.00
 Ally Financial                       2019 Chevrolet Silverado 2500 (approx.$45,397.87
                                                                             29,406 mile    $42,025.00       3.85723%               $1,621.00
 Ally Financial                       2019 Chevrolet Express (approx. 24,000$34,696.22
                                                                              miles)        $28,725.00       4.31332%               $1,239.00
 Kapitus, LLC                         A/R, Inventory, & Equip. (1st Lien)   $86,154.00     $101,189.24       3.03985%               $3,076.00
 Kubota Credit Corp                   2017 Kubota Model #K008T4 Tractor/Escavator
                                                                            $10,014.00
                                                                                     with 1 $6,800.00        3.57353%                $243.00
 Nissan Motor Acceptance              2017 Nissan Rogue (approx. 57,000 miles)
                                                                            $12,561.19      $15,900.00       2.81761%                $448.00
 On Deck Capital, Inc.                A/R, Inventory, & Equip. (2nd Lien) $125,060.76       $15,035.24       3.57161%                $537.00
 Simmons Bank                         2014 Ford F-350 (approx. 142,000 miles)
                                                                            $11,191.00      $12,000.00       3.33333%                $400.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
             Case 20-50226-rlj13 Doc 7 Filed 11/25/20                    Entered 11/25/20 16:54:38                Page 2 of 2
Case No:     20-50226
Debtor(s):   James Martin Voss



                                                                         Total Adequate Protection Payments:                $10,474.00

 DOMESTIC SUPPORT OBLIGATION CREDITORS:
                                                                                                           Adequate           Adequate
                                                                            Scheduled                      Protection        Protection
   Name                                                                       Amount                      Percentage    Payment Amount

                                                                         Total Adequate Protection Payments:                      $0.00

 CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled     Value of
   Name                                Collateral                            Start Date         Amount     Collateral   Payment Amount

                                                                         Total Adequate Protection Payments:                      $0.00

 SUMMARY OF PRE-CONFIRMATION PAYMENTS

   First Month Disbursement (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):

   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                            $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                 $10,474.00
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                            $0.00
   Debtor's Attorney, pro rata:                                                                                                   $0.00

   Disbursements starting month 2 (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):

   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                            $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                 $10,474.00
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                            $0.00
   Debtor's Attorney, pro rata:                                                                                                   $0.00



 DATED:________________________
         11/25/2020

 /s/ Sam C. Gregory
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
